Citation Nr: 0632647	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as arthralgia of the lumbosacral spine.

2.  Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for arthralgia of the lumbosacral spine, 
and granted service connection for PTSD, assigning a 10 
percent evaluation, effective July 1, 2002.  

In October 2004, the veteran presented testimony before a 
Decision Review Officer sitting at the RO.  A transcript of 
the hearing is associated with the claims folder and has been 
reviewed.  

In a July 2005, the RO increased the evaluation assigned for 
PTSD to 30 percent, effective July 1, 2002.  In a September 
2005 statement, the veteran indicated that he wanted an 
evaluation in excess of 30 percent for service-connected 
PTSD.  

In addition to the RO hearing, the veteran requested the 
opportunity to present testimony in support of his claim at a 
personal hearing before a Veterans Law Judge.  Such a hearing 
was scheduled for June 2006.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record. 

The Board observes that in a July 2002 letter, the RO 
considered the veteran's back claim as a request to reopen a 
previously denied claim.  Specifically, the RO indicated that 
it had previously denied a low back claim in an April 2000 
rating decision.  On review, however, the Board concludes 
that a back claim was not previously denied in the April 2000 
rating decision.  In such decision, the RO adjudicated a 
service connection claim for "arthritis."  There is no 
indication that the veteran intended to file a service 
connection claim for arthritis of the back.  Review of the 
evidence submitted at that time showed no evidence of 
arthritis of the back.  The evidence at that time did show a 
diagnosis of arthritis of the left shoulder.  Therefore, the 
Board concludes that the proper issue on appeal is the one 
reflected on the title page of this decision, as opposed to a 
claim to reopen.  There is no prejudice to the veteran by 
recharacterizing the issue, as the RO essentially decided the 
veteran's claim on the merits and the Board will conduct a de 
novo review of the veteran's back claim herein.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Medical evidence fails to show that the veteran currently 
has a disability of the low back.  

2.  The veteran's service-connected PTSD is primarily 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, and sleep impairment.  There is no 
evidence of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; and impaired abstract 
thinking.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSIONS OF LAW

1.  A chronic low back disability, to include arthralgia of 
the lumbosacral spine, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

2.  The criteria for a disability evaluation in excess of 30 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in July 2002 and December 2003 letters.  
Collectively, these letters advised the veteran to tell VA 
about any additional information or evidence pertinent to his 
claim, informed him of the evidence required to substantiate 
the claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

According to a September 2005 statement, the veteran 
identified outstanding treatment records from his private 
physician, Dr. Kumar.  He also indicated that he attended 
group sessions at the VA Mental Health Clinic (MHC) in 
Huntsville.  The RO has since obtained and associated Dr. 
Kumar's records, and evidence from the Huntsville MHC (group 
sessions) was already of record.  

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  In addition to the evidence noted directly 
above, the claims folder contains service medical records, 
and post-service medical records from the VA Medical Centers 
in Birmingham and Tuscaloosa.  Also of record is private 
evidence from Dr. Crawford, Dr. Gaines, Dr. Hicks, Huntsville 
Hospital, and the University of Alabama at Birmingham.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a March 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Service Connection Claim for a Low Back Disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran asserts that he is entitled to service connection 
for a low back disability, claimed as arthralgia of the 
lumbosacral spine.  He attributes any current low back 
disability to an in-service slip on ice.   

On review, the Board finds that the veteran's service 
connection claim for a low back disability must be denied, as 
there is no objective evidence reflecting that he currently 
has such a disability.  X-rays taken in November 2001 
(Huntsville Hospital) and in January 2003 (Birmingham VAMC) 
show no abnormalities of the low back (lumbar spine).  The 
Board acknowledges a July 2002 impression of degenerative 
arthritis of the back, however, there is no x-ray evidence of 
record to support such a diagnosis.  As noted above, x-rays 
taken subsequent to the July 2002 impression show no evidence 
of abnormalities, to include arthritis.  

The Board acknowledges that the veteran has been currently 
diagnosed with chronic low back pain, as well as arthralgia 
of the lumbosacral spine.  Notwithstanding, a diagnosis of 
pain or arthralgia, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Significantly, there is no back pathology 
to account for the veteran's current low back complaints.  
Without a currently diagnosed disability, service connection 
may not be granted.  See Brammer, supra.

In denying the veteran's service connection claim, the Board 
acknowledges that during service, in January 1966, the 
veteran was admitted to the hospital for a low back strain 
after twisting his back while skiing.  He was treated with 
bed rest, heat, and medication, and discharged three days 
later without further complications.  Notwithstanding the in-
service back strain which appears to have been acute and 
transitory, the objective evidence does not show that the 
veteran currently has a chronic low back disability.  

Although the veteran asserts that he has a disability of the 
low back that is related to his period of military service, 
however, his opinion is without probative value because the 
evidence does not show that he possesses the medical 
expertise necessary to diagnose or determine the etiology of 
a medical disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).
In sum, there is no objective evidence showing that the 
veteran currently has a chronic disability of the low back.  
As such, the preponderance of the evidence is against the 
service connection claim and there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's service connection claim that would 
give rise to a reasonable doubt in favor of the appellant; 
the benefit-of-the-doubt rule is not applicable, and the 
appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


Increased Rating Claim - PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West Supp. 
2005).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).
The veteran is currently in receipt of a 30 percent 
evaluation for his service-connected PTSD, effective July 1, 
2002, pursuant to Diagnostic Code 9411.  He asserts that the 
30 percent evaluation does not adequately reflect the 
severity of his PTSD.  A 30 percent evaluation under 
Diagnostic Code 9411 is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  

The next higher evaluation, 50 percent, for PTSD is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

On review, the Board finds that an evaluation in excess of 30 
percent is not warranted.  The veteran's PTSD is productive 
of no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to depressed mood, 
anxiety, and sleep impairment (over-sleeping and under-
sleeping).  Significantly, the evidence of record fails to 
show that the veteran has had circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.  

On January 2003 and March 2005 VA examinations, the veteran's 
speech was regarded as normal.  There was no evidence of 
panic attacks.  There was no impairment with regard to 
attention or concentration, and the veteran's thought 
processes were logical, relevant, and goal-directed.  The 
veteran was oriented as to time, place, and person.  There 
was no evidence of delusions, hallucinations, suicidal 
ideation, homicidal ideation, or inappropriate behavior.  
During his most recent VA examination, the veteran admitted 
to having a very active social life following his discharge 
from service until the 1980's; at which time his son 
apparently died in a motor vehicle accident.  Despite a 
decrease in social activities, the veteran states that he has 
an active relationship with his wife and describes his 
marriage as "good."  He also reports having active 
relationships with other members of his family.  He fishes, 
does yard work, and goes to ball games.  According to Dr. 
Kumar's treatment records dated from June 2005 to September 
2005, the veteran reported a few flashbacks, but no panic 
attacks.  Outpatient records dated from December 2004 to July 
2005 from the Huntsville MHC show that the veteran was 
actively participating in group sessions; clinical impression 
was noted as "stable.

The veteran was assigned GAF scores of 61 and 62 during 
January 2003 and March 2005 VA examinations, respectively, 
which represents only "mild" symptoms or some difficulty in 
social or occupational functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
The veteran has also been assigned a GAF score of 50, 
according to 2004-2005 VA outpatient records.  This 
represents serious symptoms.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  Based on the overall evidence, and 
assigning more probative weight to the two psychiatric 
examinations, which included medical histories and thorough 
mental status interviews, than the outpatient clinic entries, 
the criteria for a higher evaluation are not met.  

In summary, the Board finds that the veteran's disability 
picture does not more nearly approximate the criteria for a 
50 percent evaluation for service-connected PTSD.  
Consequently, an evaluation in excess of 30 percent is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service- connected PTSD been more 
than 30 percent disabling.  As such, a staged rating is not 
warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for PTSD and there is no indication 
that this disability has a marked interference with 
employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for a low back disability, 
claimed as arthralgia of the lumbosacral spine, is denied.

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


